DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub No. 20200006545), in view of Chen et al (US Pub No. 20190221655), in view of Park et al (US Pub No. 20160351570)



 	With respect to claim 1, Liu et al discloses a fin (274,Fig.9) comprising silicon and germanium (Fig.10), the fin having a lower fin portion (portion of 274 lower than top surface of 278,Fig.1) and an upper fin portion (above top surface of 278,Fig.1); a gate stack over the upper fin portion of the fin (228a,Fig.9), the gate stack having a first side (left side,Fig.9) opposite a second side (right side,Fig.9) ; a first epitaxial source or drain structure (217,213,Fig.9 left, para 21 );  embedded in the fin at the first side of the gate stack (left side,Fig.9); and a second epitaxial source or drain structure (217, 213,Fig.9, right) embedded in the fin at the second side of the gate stack (Fig.9), the first and second epitaxial source or drain structures comprising a lower semiconductor layer (217) and a capping semiconductor layer (213), the lower semiconductor layer comprising silicon and germanium (217,Fig.10) and having a same or greater (because the Ge concentration drops after 217,Fig.10) atomic concentration of germanium than the upper fin portion of the fin (Fig.10), and the capping semiconductor layer having a greater atomic concentration of germanium than the lower semiconductor layer (region 213,Fig.10). However, Liu et al does explicitly disclose the channel region comprising SiGe; and the lower fin portion comprising a portion of an underlying bulk single crystalline silicon substrate having a semiconductor composition different than the channel region of the fin. On the other hand, Chen et al discloses the channel region comprising SiGe (claim 10) ; and the lower fin portion comprising a portion of an underlying bulk single crystalline silicon substrate  (Para 15) having a semiconductor composition different than the channel region of the fin (Para 15, claim 10). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al according to the teachings of Chen et al such that the substrate is made from bulk silicon and the channel is made from SiGe, in order to have a high mobility transistor while saving cost. However, the arts cited above do not explicitly disclose first and second fins, wherein each fin have an epitaxial source or drain in the respective fins at the first side of the gate stack, and the second epitaxial source or drain structure merged with first epitaxial source or drain structures. On the other hand, Park et al discloses first (205 left,Fig.14B) and second fins (middle 215,Fig.14B), formed on the first side of the gate stack (240,Fig.14B), wherein the source and drain regions of the first and second fins merge (210,fi.g14B).It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Park et al such that the first and the second source and drain regions merge in order to decrease the size of the device thereby save space, or as a design choice. However, Fig.14B does not show that the source and drain regions of the first and second fins are formed epitaxially in the fins. On the other hand, Park et al in it’s earlier embodiments discloses that source and drain regions are epitaxially grown in the fins (para 46,Fig.3A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Fig.3A, such that source and drain are grown epitaxially in the fin in order to make high quality source and drain region. 

 	With respect to claim 2, Liu et al does not explicitly disclose wherein the upper fin portion each of the first and second fin has a total atomic concentration of germanium in the range of 10-50%, the lower semiconductor layer has a total atomic concentration of germanium in the range of 50-70%, and the capping semiconductor layer has a total atomic concentration of germanium in the range of 70-100%. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 3, Liu et al discloses wherein the first and second epitaxial source or drain structures are doped with boron atoms (Fig.10).

 	With respect to claim 4, Liu et al discloses  first and second dielectric sidewall spacers (286 left and righ,Fig.9) along the first and second sides of the gate stack, respectively (Fig.9).

 	With respect to claim 5, Park et al discloses  a first conductive electrode (186) on the first epitaxial source or drain structure.

 	With respect to claim 6, Liu et al does not explicitly disclose wherein the first and second conductive electrodes are in a partial recess in the capping semiconductor layer. However, It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that partial the first and second conductive electrodes are in a partial recess in the capping semiconductor layer, in order to make a reliable cost effective source and drain contacts, with good ohmic properties. Furthermore, Park et al discloses 284 goes through 215 which is capping layer.


 	With respect to claim 7, Liu et al discloses a dielectric spacer along sidewalls of the first conductive electrode (vertical portions of 296 on the let,Fig.9, the picture is cut).

 	With respect to claim 19, Liu et al discloses wherein the first and second epitaxial source or drain structures are doped with boron atoms (Fig.10).

 	

 	With respect to claim 10,  Liu et al discloses a fin (274,Fig.1)  having a lower fin portion  (below top surface of 278,Fig.1) and an upper fin portion (above top surface of 278,Fig.1), the upper fin portion comprising silicon and germanium (Para 14) ;a gate stack over the upper fin portion of the fin (Fig.1, 228a, Fig.9), the gate stack having a first side (left side,Fig.9) a second side (right side,Fig.9); a first epitaxial source or drain structure embedded in the fin at the first side of the gate stack (left 217,213,Fig.9); and a second epitaxial source or drain structure embedded in the fin at the second side of the gate stack (middle 217,213,Fig.9), the first and second epitaxial source or drain structures comprising silicon and germanium and having a greater atomic concentration of germanium than the upper fin portion of the fin (Fig.10, the region after 217 ). However, Liu et al does not explicitly disclose and the lower fin portion including a portion of an underlying bulk single crystalline silicon substrate. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that germanium containing layer is deposited on the bulk silicon substrate and the fin are formed patterning the bilayer in order to cut the cost of the device by using less germanium material. However, Liu et al does not explicitly disclose the channel region comprising SiGe; and the lower fin portion comprising a portion of an underlying bulk single crystalline silicon substrate having a semiconductor composition different than the channel region of the fin. On the other hand, Chen et al discloses  the channel region comprising SiGe (claim 10) ; and the lower fin portion comprising a portion of an underlying bulk single crystalline silicon substrate  (Para 15) having a semiconductor composition different than the channel region of the fin (Para 15, claim 10). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al according to the teachings of Chen et al such that the substrate is made from bulk silicon and the channel is made from SiGe, in order to have a high mobility transistor while saving cost. However, the arts cited above do not explicitly disclose first and second fins, wherein each fin have an epitaxial source or drain in the respective fins at the first side of the gate stack, and the second epitaxial source or drain structure merged with first epitaxial source or drain structures. On the other hand, Park et al discloses first (205 left,Fig.14B) and second fins (middle 215,Fig.14B), formed on the first side of the gate stack (240,Fig.14B), wherein the source and drain regions of the first and second fins merge (210,fi.g14B).It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Park et al such that the first and the second source and drain regions merge in order to decrease the size of the device thereby save space, or as a design choice. However, Fig.14B does not show that the source and drain regions of the first and second fins are formed epitaxially in the fins. On the other hand, Park et al in it’s earlier embodiments discloses that source and drain regions are epitaxially grown in the fins (para 46,Fig.3A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Fig.3A, such that source and drain are grown epitaxially in the fin in order to make high quality source and drain region. 



 	With respect to claim 11, the arts cited above do not explicitly disclose wherein the upper fin portion of the each of the first fin and the second fin has a total atomic concentration of germanium in the range of 10-50%, and the first and second epitaxial source or drain structures have a total atomic concentration of germanium greater than 50%. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 12, Liu et al discloses wherein the first and second epitaxial source or drain structures are doped with boron atoms (Fig.10).

 	With respect to claim 13, Liu et al discloses first and second dielectric sidewall spacers (286 left and righ,Fig.9) along the first and second sides of the gate stack, respectively (Fig.9).

 		 
 	With respect to claim 14, Park et al discloses a first conductive electrode 186 on the first epitaxial source or drain structure; and on the second epitaxial source drain structure.

 	With respect to claim 15, Liu et al does not explicitly disclose wherein the first and second conductive electrodes is in a partial recess in the first and second epitaxial source or drain structures, respectively. However, It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that partial the first and second conductive electrodes are in a partial recess in the capping semiconductor layer, in order to make a reliable cost effective source and drain contacts, with good ohmic properties.

 	With respect to claim 16, Liu et al discloses a dielectric spacer along sidewalls of the conductive electrode (vertical portions of 296 on the let,Fig.9, the picture is cut).

With respect to claim 17, Liu et al discloses a fin (274,Fig.1) comprising silicon and germanium (Para 14), the fin having a lower fin portion (below top surface of 278,Fig.1) and an upper fin portion (above top surface of 278,Fig.1); a gate stack (228a,Fig.9) over the upper fin portion of the fin (Fig.1,9), the gate stack having a first side (left side,Fig.9) opposite a second side (right side,Fig.9); first and second dielectric sidewall spacers (286 left and right,Fig.9) along the first and second sides of the gate stack, respectively (Fig.9); a first epitaxial source or drain structure embedded in the fin at the first side of the gate stack (left 217 and 213,Fig.9); and a second epitaxial source or drain structure embedded in the fin at the second side of the gate stack (middle 217 and 213,Fig.9), the first and second epitaxial source or drain structures comprising silicon and germanium (Fig.10) and having a greater atomic concentration of germanium than the upper fin portion of the fin (Fig.10); a first conductive electrode on the first epitaxial source or drain structure (left 234,Fig.9); a first dielectric spacer (vertical portion of the left 296,Fig.9) along sidewalls of the first conductive electrode; a second conductive electrode on the second epitaxial source or drain structure (234 in the middle,Fig.9); and a second dielectric spacer (the middle vertical 296,Fig.9) along sidewalls of the second conductive electrode (Fig.9). However, Liu et al does explicitly disclose the channel region comprising SiGe; and the lower fin portion comprising a portion of an underlying bulk single crystalline silicon substrate having a semiconductor composition different than the channel region of the fin. On the other hand, Chen et al discloses  the channel region comprising SiGe (claim 10) ; and the lower fin portion comprising a portion of an underlying bulk single crystalline silicon substrate  (Para 15) having a semiconductor composition different than the channel region of the fin (Para 15, claim 10). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al according to the teachings of Chen et al such that the substrate is made from bulk silicon and the channel is made from SiGe, in order to have a high mobility transistor while saving cost. However, the arts cited above do not explicitly disclose first and second fins, wherein each fin have an epitaxial source or drain in the respective fins at the first side of the gate stack, and the second epitaxial source or drain structure merged with first epitaxial source or drain structures. On the other hand, Park et al discloses first (205 left,Fig.14B) and second fins (middle 215,Fig.14B), formed on the first side of the gate stack (240,Fig.14B), wherein the source and drain regions of the first and second fins merge (210,fi.g14B).It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Park et al such that the first and the second source and drain regions merge in order to decrease the size of the device thereby save space, or as a design choice. However, Fig.14B does not show that the source and drain regions of the first and second fins are formed epitaxially in the fins. On the other hand, Park et al in it’s earlier embodiments discloses that source and drain regions are epitaxially grown in the fins (para 46,Fig.3A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Fig.3A, such that source and drain are grown epitaxially in the fin in order to make high quality source and drain region. 



  	With respect to claim 18, the arts cited above do not explicitly disclose wherein the upper fin portion of each of the first fin and the second fin has a total atomic concentration of germanium in the range of 10-50%, and the first and second epitaxial source or drain structures have a total atomic concentration of germanium greater than 50%. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 20, Liu et al discloses wherein the conductive electrode  is in a partial recess in the first and second epitaxial source or drain structures, respectively. However, It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that partial the first and second conductive electrodes are in a partial recess in the capping semiconductor layer, in order to make a reliable cost effective source and drain contacts, with good ohmic properties. Furthermore, Park et al discloses this property in Fig. 9B and 14A.

 	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub No. 20200006545), in view of Chen et al (US Pub No. 20190221655), in view of Kuo et al (US Pub No. 20190165100), in view of Park et al (US Pub No. 20160351570).


 	With respect to claim 8, Liu et a does not discloses wherein the capping semiconductor layer of the first epitaxial source or drain structure is confined between the first dielectric spacer, and the capping semiconductor layer of the second epitaxial source or drain structure is confined between the second dielectric spacer. On the other hand, Kuo et al discloses wherein the capping semiconductor layer (on the left, top rectangular portion of 92,Fig.7A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al and Chen et al according to the teachings of Kuo et al such that the cap layer is raised in order to shorted the source and drain contact. Furthermore, Park et al discloses a capping layer 215.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8,10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895